Case 17-00923        Doc 57     Filed 12/05/18     Entered 12/05/18 14:00:31          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-00923
         Lorena Barbosa

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/12/2017.

         2) The plan was confirmed on 08/25/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/02/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/29/2017, 08/14/2018.

         5) The case was dismissed on 09/28/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,300.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-00923        Doc 57      Filed 12/05/18    Entered 12/05/18 14:00:31                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $4,577.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $4,577.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,235.20
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $240.43
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,475.63

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 AVANT INC                       Unsecured      5,827.00       3,742.11         3,742.11           0.00       0.00
 BECKET & LEE LLP                Unsecured         204.00        313.69           313.69           0.00       0.00
 CAVALRY SPV I LLC               Unsecured      1,161.00       1,161.22         1,161.22           0.00       0.00
 COMENITY BANK                   Unsecured         211.00        242.97           242.97           0.00       0.00
 COMENITY BANK                   Unsecured          60.00        277.84           277.84           0.00       0.00
 COMENITY BANK                   Unsecured         209.00        209.91           209.91           0.00       0.00
 ECMC                            Unsecured     61,292.00     61,561.29        61,561.29            0.00       0.00
 ILLINOIS DEPT OF EMPLOYMENT SEC Unsecured      7,389.24       7,389.24         7,389.24           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Unsecured         388.92        388.92           388.92           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Priority       3,525.28       3,525.28         3,525.28           0.00       0.00
 ILLINOIS STUDENT ASSIST COMM    Unsecured            NA     37,734.30        37,734.30            0.00       0.00
 ILLINOIS TITLE LOANS INC        Unsecured         606.00           NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured      2,385.52       2,385.52         2,385.52           0.00       0.00
 INTERNAL REVENUE SERVICE        Priority      14,439.33     14,439.33        14,439.33            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured      1,102.00       1,102.36         1,102.36           0.00       0.00
 LOGIX FEDERAL CREDIT UNION      Secured       18,001.04     18,001.04        18,001.04       1,631.49     469.88
 LVNV FUNDING                    Unsecured         828.00        828.82           828.82           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           464.00        499.33           499.33           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           576.00        576.61           576.61           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        1,058.00       1,094.63         1,094.63           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,501.00       1,501.11         1,501.11           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         463.00        535.42           535.42           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         195.00        195.76           195.76           0.00       0.00
 QUANTUM3 GROUP                  Unsecured         276.00        276.66           276.66           0.00       0.00
 QUANTUM3 GROUP                  Unsecured      3,700.00       3,700.42         3,700.42           0.00       0.00
 MIDWEST RECOVERY                Unsecured         510.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-00923      Doc 57        Filed 12/05/18    Entered 12/05/18 14:00:31                Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim        Principal        Int.
 Name                               Class    Scheduled      Asserted      Allowed         Paid           Paid
 SYNCB/PAYPAL SMART CON          Unsecured         373.00           NA           NA             0.00         0.00
 PURCHASING POWER                Unsecured      2,000.00            NA           NA             0.00         0.00
 CAPITAL ONE                     Unsecured         733.00           NA           NA             0.00         0.00
 CAPITAL ONE/MARCS               Unsecured      1,413.00            NA           NA             0.00         0.00
 EDUCATION AES                   Unsecured     17,774.00            NA           NA             0.00         0.00
 ATG CREDIT                      Unsecured         381.00           NA           NA             0.00         0.00
 CREDIT ONE BANK                 Unsecured         565.00           NA           NA             0.00         0.00
 EDUCATION EDFINANCIAL SVCS      Unsecured     18,767.00            NA           NA             0.00         0.00
 EMPACT EMERGENCY                Unsecured         100.00           NA           NA             0.00         0.00
 FAIR COLLECTION AND OUT/ALARA   Unsecured         758.00           NA           NA             0.00         0.00
 SYNCHRONY BANK                  Unsecured          41.00        195.33       195.33            0.00         0.00
 TD BANK USA NA                  Unsecured      1,801.00       1,875.10     1,875.10            0.00         0.00
 US DEPARTMENT OF EDUCATION      Unsecured     12,481.00     15,173.08     15,173.08            0.00         0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00               $0.00                   $0.00
       Mortgage Arrearage                                    $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                          $18,001.04           $1,631.49                 $469.88
       All Other Secured                                     $0.00               $0.00                   $0.00
 TOTAL SECURED:                                         $18,001.04           $1,631.49                 $469.88

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                  $0.00                $0.00
        Domestic Support Ongoing                             $0.00                  $0.00                $0.00
        All Other Priority                              $17,964.61                  $0.00                $0.00
 TOTAL PRIORITY:                                        $17,964.61                  $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                           $142,961.64                  $0.00                $0.00


 Disbursements:

        Expenses of Administration                             $2,475.63
        Disbursements to Creditors                             $2,101.37

 TOTAL DISBURSEMENTS :                                                                          $4,577.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-00923        Doc 57      Filed 12/05/18     Entered 12/05/18 14:00:31            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
